[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         JANUARY 11, 2006
                              No. 05-11605
                                                         THOMAS K. KAHN
                                                              CLERK

                   D. C. Docket No. 03-00550-CV-WSI

LEILA BELMORE,

                                              Plaintiff-Appellant,

                                 versus

CHEVRON U.S.A., INC.,
CHEVRON PRODUCTS CO.,


                                              Defendants-Appellees,

CHEVRONTEXACO CORPORATION,

                                              Defendant.



               Appeal from the United States District Court
                  for the Northern District of Georgia



                           (January 11, 2006)

Before DUBINA, MARCUS and COX, Circuit Judges.
PER CURIAM:

      Appellant/Plaintiff Leila Belmore (“Belmore”) appeals the district court’s

grant of summary judgment in favor of Chevron and against Belmore’s claims of

race, nationality, and age discrimination after she was terminated in connection

with a company-wide reduction in force while other employees were selected for

two available positions.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment in

favor of Chevron based on the well-reasoned Report and Recommendation of the

magistrate judge filed on August 19, 2004, and the district court’s well-reasoned

opinion and order adopting the Report and Recommendation of the magistrate

judge filed on February 21, 2005.

AFFIRMED.




                                         2